Case 1:20-cv-01269-CMA-STV Document 33 Filed 12/28/20 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-01269 CMA-STV

  COLONY INSURANCE COMPANY,

        Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL
  RUTHANN SHERRIER
  JESSICA TERRIZZI CALDWELL
  R.W., a minor, individually and by and through his guardian and next friend, Tina Satch
  DOES 1-10,

        Defendants.


       PLAINTIFF COLONY INSURANCE COMPANY'S RESPONSE TO THE
            COURT'S DECEMBER 7, 2020 ORDER TO SHOW CAUSE


        Plaintiff Colony Insurance Company (“CIC”), by and through undersigned

  counsel, hereby responds to this Court's Order to Show Cause why Plaintiff's claims

  against Defendants Bristlecone Montessori School (“Bristlecone”) and Ruthann Sherrier

  (“Sherrier”) (collectively “Defendants”) should not be dismissed without prejudice dated

  December 7, 2020 (ECF No. 30). CIC responds and respectfully requests that the Court

  decline to issue its Order dismissing the Defendants, and instead grant CIC’s Verified

  Motion for Service by Publication or on Defense Counsel; and Request for Enlargement

  of Time to Serve (ECF No. 31) (“Motion”) as follows:




                                             1
Case 1:20-cv-01269-CMA-STV Document 33 Filed 12/28/20 USDC Colorado Page 2 of 5




         1.     CIC commenced this coverage action against Defendants Bristlecone and

  Sherrier (and other defendants) on May 5, 2020, which arises out of a lawsuit that was

  filed in connection with injuries a minor allegedly sustained while attending Bristlecone

  Montessori School, entitled R.W., a minor, individually and by and through his guardian

  and next friend, Tina Satch v. Bristlecone Montessori School, et al., filed in Park County,

  Colorado, Civil Action No. 2019CV30064 (“Underlying Action”).

         2.     On June 24, 2020, the Court issued a stay of this coverage action, with a

  Status Conference scheduled for September 24, 2020.

         3.     At the status conference on September 24, 2020, the Court issued a

  discovery stay, which allowed for CIC to continue to attempt service on Bristlecone and

  Sherrier.

         4.     From the date the Summons were issued for Bristlecone and Sherrier, CIC

  has diligently attempted to serve both Defendants, as required by Federal Rule of Civil

  Procedure 4. See ECF No. 31.

         5.     In particular, CIC caused service to be personally attempted on Bristlecone

  four (4) times. See ECF No. 31-1, at p. 1-4.

         6.     CIC also caused service to be attempted on Bristlecone by certified mail at

  its last registered agent, and at its principal address. See ECF No. 31-1, p. 1-4.

         7.     The attempts at personal service on Bristlecone were unsuccessful, and the

  certified mailings sent to Bristlecone’s principal address and at its last registered agent

  were returned to CIC’s counsel as undeliverable. See ECF No. 31-1, at p. 1-4, Exs. B-D.



                                                 2
Case 1:20-cv-01269-CMA-STV Document 33 Filed 12/28/20 USDC Colorado Page 3 of 5




         8.     CIC caused service to be personally attempted on Ms. Sherrier’s last known

  address six (6) times. See ECF No. 31-1, at p. 1-4, Ex. A.

         9.     The attempts at personal service on Ms. Sherrier was unsuccessful, and as

  no one answered the door at her home, no substitute service was possible. See ECF No.

  31-1, at p. 1-4, Ex. A.

         10.    CIC could not locate any current workplace information for Ms. Sherrier.

  See ECF No. 31-1, at p. 1-4.

         11.    These various attempts at service took place despite court and business

  closures, and related stay-at-home orders and delays that have resulted from these

  circumstances, all of which were out of CIC’s control.

         12.    On December 18, 2020, as a result of CIC’s failed attempts to perfect

  service as required by Federal Rule of Civil Procedure 4, CIC filed its Motion, seeking

  the assistance of this Court to allow CIC to serve Bristlecone and Ms. Sherrier either by

  publication, or through the defense counsel that CIC appointed after they were effectively

  served with the Underlying Action and tender of that lawsuit was made to CIC. See ECF

  No. 31.

         13.    In that Motion, CIC also requested that the Court enlarge the time for CIC

  to effectively serve Bristlecone and Ms. Sherrier through the means requested in that

  Motion, by 60 days. See ECF No. 31 at p. 8-9.

         14.    As this coverage action has been and remains stayed, no proceedings have

  taken place and no party to this lawsuit would suffer any prejudice from a 60-day



                                              3
Case 1:20-cv-01269-CMA-STV Document 33 Filed 12/28/20 USDC Colorado Page 4 of 5




  extension of time for CIC to serve Bristlecone and Ms. Sherrier. See ECF No. 31 at p. 8-

  9.

           15.   However, CIC will suffer prejudice if it is not provided additional time to

  serve Bristlecone and Ms. Sherrier through the means sought in that Motion. See ECF

  No. 31.

           16.   Thus, and for the reasons set forth above, CIC respectfully requests that the

  Court decline to issue its Order dismissing Bristlecone and Sherrier from this coverage

  action, and instead, allow CIC to effectuate service through the means requested in its

  Motion, and provide CIC with a 60-day extension of time to do so, as requested in its

  Motion.

  Dated:         December 28, 2020          Respectfully submitted,


                                            /s/ Jennifer C. Kalvestran
                                            Jay R. Graif
                                            Jennifer C. Kalvestran
                                            GUST ROSENFELD, P.L.C.
                                            1624 Market St.
                                            Suite 202
                                            Denver, CO 80202
                                            Telephone: 303.648.4042
                                            Facsimile: 602.254.4878
                                            Email:         jgraif@gustlaw.com
                                                           jkalvestran@gustlaw.com
                                            Attorneys for Colony Insurance Company




                                               4
Case 1:20-cv-01269-CMA-STV Document 33 Filed 12/28/20 USDC Colorado Page 5 of 5




                              CERTIFICATE OF SERVICE

         I hereby certify that on this 28th day of December, 2020, I electronically filed the

  foregoing PLAINTIFF COLONY INSURANCE COMPANY'S RESPONSE TO THE

  COURT'S DECEMBER 7, 2020 ORDER TO SHOW CAUSE with the Clerk of Court

  using the CM/ECF system which will send notification of such filing to the following at

  their e-mail addresses:

  Marni Nathan Kloster
  mkloster@ndm-law.com
  Ashley Hernandez-Schlagel
  ASchlagel@ndm-law.com
  ATTORNEYS FOR DEFENDANT CALDWELL

  Michael Nolt, Esq.
  michael@coloradolawteam.com

  Igor Raykin, Esq.
  igor@coloradolawteam.com
  ATTORNEYS FOR DEFENDANT R.W.



  /s/ Brittany Leonard




                                              5
